          Case 2:17-cv-01573-MRH Document 68 Filed 01/16/19 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF PENNSYLVANIA
                                PITTSBURGH DIVISION

LINDA EWING,                                   §
Individually and on behalf of all others       §
similarly situated,                            §      DOCKET NO. 2:17-cv-01573-MRH
                                               §
          Plaintiff,                           §
                                               §
v.                                             §      CLASS ACTION
                                               §      PURSUANT TO FED. R. CIV. P. 23
                                               §
FIRST ENERGY CORP.,                            §      COLLECTIVE ACTION
                                               §      PURSUANT TO 29 U.S.C. § 216(b)
          Defendant.                           §

             ORDER GRANTING MOTION TO FILE EXHIBITS UNDER SEAL

          Came on to be considered Plaintiffs Motion for Leave to File Exhibits Under Seal, and the

Court having reviewed the motion is of the opinion that the motion should be and hereby is

GRANTED.

          This Order may be vacated and sealing lifted for cause shown upon the motion of any party

or other person with a recognized interest, or after due notice by the Court upon the Court's own

motion.                           1}i::...
                             If    IP        ~tv~
          It is so ordered this~day of'J-U,:_2019




                                                   ~----------
                                                   Thia On:w autt\Ot'iZing the filing of certain
                                                   matltrlals under seal is provisionat in that it
                                                   may be vacated or modified, In whole or in
                                                   part, at any time for good cauae shown upon
                                                   the motion of any party (or any other person
                                                   with a recognized interest aa to such mat-
                                                   ters), or by the Court upon its own motion.
                                                   Is/ Mark R. Hornak, U.S. District Judge
